Per Curiam.
Petitioner, a prisoner at the Indiana State Prison, filed pro se, in forma pauperis what he describes as a petition for a belated appeal and asks this court to order the Clerk of the Hancock Circuit Court to furnish him “a complete and true record of the whole of the proceedings had upon the original trial,” so that petitioner may comply with Rule 2-35 of this court.
This court is without authority to order such records. Burnett v. State (1956), 235 Ind. 698, 132 N. E. 2d 458; Jackson v. Reeves (1958), Civil Cause, 430, 238 Ind. 708, 153 N. E. 2d 604.
Petition dismissed.
Note.—Reported in 153 N. E. 2d 603.